Citation Nr: 0636008	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-38 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from August 1961 to June 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA). 

The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for a back 
disability will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric 
disability was denied in a May 1964 rating decision; the 
veteran did not appeal this decision and it is final. 

2.  Evidence submitted since the most recent denial of the 
veteran's claim for service connection for a psychiatric 
disability in May 1981 includes information that was not 
previously considered and which relates to a fact necessary 
to the veteran's claim, the absence of which was a basis for 
the prior denial. 

3.  A diagnosis of post-traumatic stress disorder (PTSD) has 
not been reported, and there is no medical opinion that 
relates a current psychiatric disability to active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the veteran's claim for service connection for a psychiatric 
disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.105(a), 3.156(a) (2006). 

2.  An acquired psychiatric disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred during service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the veteran was provided with preadudication 
VCAA notice in an October 2003 letter.  This letter notified 
the veteran what was needed to substantiate a claim to reopen 
on the basis of new and material evidence, as well as claims 
for service connection for post-traumatic stress disorder 
(PTSD) and depression or anxiety.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The letter asked the 
veteran to notify VA if he knew of any evidence or 
information that he thought would support his claim, and 
notified him that it was his duty to send all of the evidence 
he may have in his possession.  This met the requirement to 
notify the veteran to send any relevant evidence in his 
possession.  

The VCAA notice letter did not contain information regarding 
the assignment of an effective date for an award of 
compensation for service connection.  However, as the 
veteran's claim is being denied and no effective date will be 
assigned, the failure to provide the veteran with this 
information cannot possibly result in any harm to his claim.  
The denial of his claim also means that a percentage rating 
will not be assigned, thus that element of Dingess notice is 
not implicated in this case.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran's service medical and personnel records 
have been obtained, as were all VA treatment records and 
private medical records identified by the veteran.  As there 
is no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

The veteran contends that he has developed a chronic 
psychiatric disability due to active service.  He notes that 
he was discharged from the service due to emotional problems, 
and he argues that this was a precursor to his current 
disability.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  Savage v. Gober, 10 Vet. App. 488, 494-95 (1997); 
38 C.F.R. § 3.303(b) (2006).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

If a psychosis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of this disability during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

A psychosis is defined as:
        (a) Brief Psychotic Disorder;
        (b) Delusional Disorder;
        (c) Psychotic Disorder Due to General Medical 
Condition;
        (d) Psychotic Disorder Not Otherwise 
Specified;
        (e) Schizoaffective Disorder;
        (f) Schizophrenia;
        (g) Schizophreniform Disorder;
        (h) Shared Psychotic Disorder; and
        (i) Substance-Induced Psychotic Disorder.
71 Fed. Reg. 42758-42760 (Jul. 28, 2006 (to be codified at 38 
C.F.R. § 3.384).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

The record shows that entitlement to service connection for a 
psychiatric disability was denied in a May 1964 rating 
decision.  The veteran was notified of this decision in a May 
1964 letter, but he did not initiate an appeal.  Therefore, 
the May 1964 decision is final, and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The May 1964 rating decision denied the veteran's claim on 
the basis the veteran's disability was a passive-dependent 
personality.  It found that this was not a disability for 
which service connection could be granted under the law.  See 
38 C.F.R. § 3.303(c) (2006).  

The Court has stated that for the purpose of determining 
whether or not new and material evidence has been presented 
to reopen a claim, the evidence for consideration is that 
which has been presented or secured since the last time the 
claim was finally disallowed on any basis, and not only since 
the last time it was disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

The most recent final denial of the veteran's claim is 
contained in a May 1981 Board decision.  This decision noted 
the basis of the May 1964 rating decision, and then 
determined that the veteran had not submitted new and 
material evidence that would tend to show the veteran had 
developed an acquired psychiatric disease due to active 
service.  

The evidence that has been submitted since May 1981 includes 
a November 1990 report of a private hospitalization which 
included a diagnosis of a bipolar disorder.  In addition, VA 
treatment records dated from 2002 to 2003 contain diagnoses 
of depression, PTSD, and bipolar disorder.  

The Board finds that the diagnoses of bipolar disorder, 
depression, and PTSD constitute new and material evidence.  
They are new in that they contain information not considered 
in May 1981.  They are material in that they relate to a 
previously unestablished fact that was the basis for the 
prior denial and is necessary to establish service 
connection, namely the fact of an acquired psychiatric 
disability.  As the veteran has submitted new and material 
evidence, the claim is reopened.  


Merits

At this juncture, the Board must consider whether 
adjudication on the merits is prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The October 2004 statement of the case essentially considered 
the veteran's claim on a de novo basis.  It states that the 
veteran's claim was denied because the records "do not show 
that you have a mental condition related to your military 
service."  Furthermore, it found that there was no evidence 
of PTSD during service, and no evidence of a stressor that 
would result in PTSD.  The current diagnosis of a bipolar 
disorder was also noted.  Because the RO has initially 
considered the instant claim on a de novo basis, the Board's 
consideration of the same question is not prejudicial.  

The veteran contends that he has developed a bipolar disorder 
and PTSD as a result of active service.  He argues that his 
experiences in the Cuban missile crises led to the 
development of PTSD, and that the psychological problems he 
experienced during service were an early manifestation of his 
current bipolar disorder.  

Service connection for PTSD requires three elements: (1) a 
current diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

The service medical records show that the veteran's May 1961 
enlistment examination found him to be normal on psychiatric 
examination.  A Report of Medical History obtained at this 
time was also negative.  

The veteran underwent an additional medical examination in 
January 1962, and he also completed an additional Report of 
Medical History.  The psychiatric examination was normal, and 
there were no relevant findings.  

Records dated in May 1962 show that the veteran was seen at 
the mental health clinic for significant depression.  He was 
described as being grossly immature.  He displayed passive 
dependent traits and suicidal impulses.  

The veteran underwent a psychiatric examination in May 1962.  
Mental status examination noted that he was overtly 
depressed, and he was preoccupied with the need to go home.  
He had also been preoccupied with suicidal impulses.  There 
was no evidence of an overt thought disorder, although it was 
possible that continued stress might produce such.  The 
diagnosis was a passive dependent personality.  It was felt 
that while psychotherapy would be of significant benefit to 
the veteran and possibly enable him to complete his military 
obligation, it was also believed that this would be unduly 
expensive to the government.  Therefore, administrative 
separation was recommended.  

Records also show that in May 1962, the veteran was 
recommended for administrative separation from active 
service.  The basis for this recommendation was that he had 
displayed instability to the extent of crying for no apparent 
reason.  He had also made several threats of suicide and one 
reported attempt.  

The veteran underwent a medical examination in June 1962 
prior to his discharge from service.  The psychiatric 
examination was normal.  

Post service medical records include psychiatric records from 
the Southwestern State Hospital.  These show that the veteran 
had been hospitalized from February to March 1964.  The 
diagnosis was not included, but the 1981 decision relates 
that this hospitalization was for anti-social personality 
disorder.  

Medical records from the veteran's employer dated January 
1968 indicate that the veteran had last worked in November 
1967 due to a nervous breakdown.  A diagnosis of schizo-
affective reaction was reported.  Additional records dated in 
January 1968 indicate that the veteran's psychiatrist stated 
the veteran was able to return to work. 

A September 1988 letter from the veteran's private doctor 
shows that he had been treating the veteran for several 
physical and mental complaints.  The treatment included 
psychotherapy and medication.  

Private hospital records dated in May 1990, state that this 
was the veteran's second psychiatric hospitalization at that 
facility.  His diagnoses included major depression.  
Following examination and testing, the possibility of a 
schizophreniform disorder and a bipolar disorder was 
indicated.  Personality configuration suggested a histrionic 
personality disorder, and a narcissistic personality disorder 
with paranoid personality traits.  Following hospitalization, 
the veteran was determined to have met the criteria for a 
bipolar disorder, and he was begun on a program of 
medication.  The diagnosis was manic bipolar disorder, 
without psychotic features.  

VA treatment records dated August 2002 note that the veteran 
has a history of a bipolar disorder.  

January 2003 VA records indicate the veteran was admitted 
with a history of a bipolar disorder and polysubstance abuse.  
He was noted to have been participating in Narcotics 
Anonymous since August 2002, but he denied any alcohol or 
drug use since entering that program.  Following mental 
status examination, the diagnoses were bipolar disorder, most 
recent episode depressed, and polysubstance abuse.  He was 
admitted to the hospital as a result of his depression and 
suicidal thinking.  

Social work notes from the veteran's hospital admission state 
that he has a history of a bipolar disorder since his teens.  
The records indicate that the veteran continued to undergo 
therapy during the hospitalization.  He did well, and was 
discharged after approximately two weeks.  

March 2003 records show that the veteran was afforded a 
screening for PTSD.  He stated that he was not being followed 
for PTSD by the VA.  He denied having gone through any 
terrible experiences that would serve as a stressor.  He also 
denied being bothered by repeated memories, feelings of 
isolation, or hypervigilance.  The examiner found that the 
PTSD screen was negative.  Additional March 2003 records 
recorded a diagnosis of bipolar disorder in remission and 
polysubstance abuse.  

VA records from June 2003 show that the veteran was seen in 
the emergency room for suicidality.  The examiner noted that 
the veteran had a history of a bipolar disorder by history 
since his teens.  However, it was noted that a previous VA 
examiner had stated that he did not believe the veteran 
warranted the diagnosis of bipolar as he did not have the 
symptoms.  On questioning, it was apparent that the veteran 
did not understand the meaning of mania.  The examiner 
eventually made diagnoses of bipolar disorder by history, 
which was questionable, polysubstance abuse, substance 
induced mood disorder, depressive episode, and rule out 
malingering.  

Additional June 2003 VA records show that the veteran gave a 
history of having experienced a major nervous breakdown 
during service, which led to his discharge and the 
development of PTSD.  He also reported a history of a bipolar 
disorder and cocaine abuse.  

The Board finds that entitlement to service connection for a 
psychiatric disability is not warranted.  The service medical 
records show that the veteran was seen for what was diagnosed 
as a passive dependent personality.  Personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  Therefore, entitlement to service connection for 
passive dependent personality cannot be granted.  

As noted above, the current medical evidence includes 
diagnoses of psychiatric disabilities other than the 
personality disorder noted during service.  Although there is 
evidence of treatment for psychiatric complaints beginning 
approximately one and a half years after the veteran's 
discharge from service, there is no competent evidence 
relating an acquired psychiatric disability to active 
service.  

More recent medical records include a history of a bipolar 
disorder since the teens, and also include a history of PTSD.  
PTSD has, however, never been diagnosed.  The history of 
bipolar disorder and PTSD was provided by the veteran.  As a 
lay person, he is not competent to provide a diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  VA doctors 
have recently cast doubt on the diagnosis of bipolar 
disorder.  The 2003 treatment records note that the veteran 
does not have the manic symptoms that one would expect in a 
bipolar disorder, and the diagnosis is included by history 
only.  

Similarly, the veteran failed a March 2003 screening for 
PTSD.  Although the veteran notes that he served during the 
Cuban missile crises and that he was suicidal in service, he 
does not claim to have been involved in combat, and he denied 
exposure to any specific stressful incidents such as an 
assault at the March 2003 PTSD screening.  The remaining 
diagnoses are depression and polysubstance abuse.  

Even if it were to be determined that the veteran has valid 
diagnoses of a bipolar disorder, PTSD, or a chronic acquired 
depressive disorder, there is no medical opinion that relates 
them to active service.  None of the post service medical 
records have related the veteran's current disabilities to 
active service.  

The Board recognizes the veteran's opinion that he has an 
acquired psychiatric disability due to active service, and 
that the disability for which he was discharged from service 
was a precursor to a current acquired psychiatric disability.  
However, the veteran is not a medical professional, and he is 
not qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Accordingly, the preponderance of the evidence is against the 
claim for service connection.  Reasonable doubt does not 
arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 
2002).

ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric disability is reopened.

Entitlement to service connection for an acquired psychiatric 
disability is denied. 

REMAND

In regards as to whether the veteran has submitted new and 
material evidence to reopen his claim for service connection 
for a back disability, the VCAA requires that VA inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  In the context of a claim to reopen, the 
Secretary must look at the bases for the prior denial and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found to 
be insufficient in the previous denial.  Kent v. Nicholson, 
20 Vet. App. 1, (2006). 

Although the veteran was provided with a VCAA notice letter 
in October 2003, it did not contain the specific information 
required by Kent.  The letter did not notify the veteran of 
the specific element of service connection that was lacking 
in his original claim and which formed the basis of the 
denial of that claim in the May 1989 Board decision, or of 
the subsequent July 1993 Board decision which denied the 
veteran's claim to reopen.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be provided with 
notice of the evidence that must be 
presented to substantiate the elements 
of service connection that were found to 
be deficient in the Board's May 1989 
decision.

Specifically, the AMC or RO should 
reiterate that the Board's decision was 
premised on a finding that the treatment 
received by the veteran during active 
service for back problems was for an 
acute and transitory condition, that the 
veteran sustained additional injuries 
after discharge, and that the veteran's 
current disability was not related to 
the complaints in active service.  The 
evidence needed to substantiate this 
element would be an opinion from a 
medical professional that any current 
back disability is related to the 
symptoms for which the veteran was 
treated during service.  

Additionally, the veteran should be 
notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should 
readjudicate the claims.  If any benefit 
sought on appeal, remains denied, a 
supplemental statement of the case should 
be issued.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


